Citation Nr: 0427144	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  99-10 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased evaluation for service connected 
irritable bowel syndrome, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel

INTRODUCTION

The veteran had active service from June 1986 to December 
1986 and from March 1988 to April 1994.

This appeal arises from a January 1999 rating decision by the 
Baltimore, Maryland Regional Office (RO) of the Department of 
Veterans' Affairs which continued a 10 percent evaluation for 
irritable bowel syndrome.

The veteran testified in a hearing before the undersigned in 
June 2004.  During the hearing, the veteran appeared to raise 
the matter of a secondary service connection claim for 
dysthymic disorder.  The Board refers this matter to the RO 
for appropriate action.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C.A. § 5100).  This law redefines 
the obligations of VA with respect to the duty to notify and 
assist.  

In a June 2004, the veteran testified that he suffers from 
abdominal pain and diarrhea three to four times a week, 
occasionally with blood in the stool.  He reported that he 
had sought treatment from Dr. Joshua Mitchell for the 
previous four or five year.  The veteran's representative 
stated that the veteran's condition had increased in severity 
since his most recent January 2002 VA examination and 
requested that VA obtain the veteran's treatment records from 
Dr. Mitchell.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should contact the veteran 
and obtain Dr. Mitchell's address and an 
authorization to obtain treatment 
records.  The RO should attempt to 
obtain any treatment records from 1999 
through the present and associate them 
with the claims file.

2.  Thereafter, the RO should also 
schedule the veteran for a VA 
examination in order to determine the 
severity of his service-connected 
irritable bowel syndrome.  The examiner 
should specifically comment on the 
severity and frequency of the veteran's 
episodes of abdominal distress as well 
as the frequency and severity of 
episodes of diarrhea.  The claims 
folder and a copy of this remand must 
be made available to the examiner prior 
to the examination for review.

3.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
provided with a supplemental statement 
of the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits.  The veteran should be given 
an opportunity to respond to the SSOC.  
The case should then be returned to the 
Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until he receives further notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



